DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/23/2020 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 2, 6, 16-18, 21 and 22 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2001/0049022 A1) in view of Teijin Chemicals (2013), Suga et al. (US 2010/0327629 A1), Saitou et al. (WO/2012/101820), Tang et al. (CN101948409A) and Kobayashi et al. (JP2012210739A cited in IDS). It is noted that when utilizing Saitou et al., the disclosures of the reference are based on US 2013/0309460 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Saitou et al. are found in US ‘460. It is noted that the disclosures of Kobayashi et al. are based on a machine translation of the reference (cited in IDS) which is included in the previous action. It is noted that the disclosures of Tang et al. are based on a machine translation of the reference which is included in this action. 

Regarding claims 2, 6, 16-18, 21 and 22, Takeuchi et al. disclose a decorative material (i.e. organic glass laminate) comprising a substrate 1 (organic glass base substrate), a primer layer coated on the substrate and a surface resin layer of a crosslinked coating formed from a ionizing radiation curable acrylate resin 3 in that order (see Abstract, Figure and paragraph 0033). The substrate can be polycarbonate (see paragraph 0031), i.e. organic glass base substrate. The substrate can be sheet or plate (see paragraph 0035). The surface resin layer has a thickness of 1 to 30 microns (see paragraph 0057).
Takeuchi et al. do not disclose melt volume rate of polycarbonate. Takeuchi et al. do not disclose thickness of substrate. Takeuchi et al. do not disclose presently claimed hard coat layer (surface resin layer).
Teijin Chemicals disclose Panlite L-1250Z polycarbonate resin having good UV resistance (see General). Panlite L-1250Z has melt volume flow rate of 8.0 cm3/10 min determined at 300 ºC and 1.2 kg (see Physical). Panlite L-1250Z is identical to polycarbonate utilized in the present invention (see paragraph 0187 of published application).
In light of motivation for using Panlite L-1250Z disclosed by Teijin Chemicals as described above, it therefore would have been obvious to one of ordinary skill in the art to use Panlite L-1250Z of Teijin Chemicals as the polycarbonate resin for organic glass base substrate in Takeuchi et al. in order to improve UV resistance, and thereby arrive at the claimed invention. 
Takeuchi et al. in view of Teijin Chemicals do not disclose thickness of substrate. Takeuchi et al. in view of Teijin Chemicals do not disclose presently claimed hard coat layer (surface resin layer).
Suga et al. disclose a resin molded article comprising a base made of thermoplastic resin such as polycarbonate (see Abstract and paragraphs 0017-0018). The thickness of the base is 3 mm to 5 mm in view of the strength and weight (see paragraph 0017).
In light of motivation for using polycarbonate base having thickness of 3 mm to 5 mm disclosed by Suga et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polycarbonate base having thickness of 3 mm to 5 mm in Takeuchi et al. in view of Teijin Chemicals in order to provide strength and weight, and thereby arrive at the claimed invention. 
Takeuchi et al. in view of Teijin Chemicals and Suga et al. do not disclose presently claimed hard coat layer (surface resin layer).
Saitou et al. disclose a laminate 10 including a substrate 11, a primer layer 13 and a surface protective layer 14, in that order (Abstract, paragraph 0078 and Figure 1). The substrate 
The surface protective layer is formed of a cured material of an ionizing radiation curable resin composition comprising a polycarbonate (meth)acrylate (A) and multi-functional (meth)acrylate (B) (see Abstract). The polycarbonate (meth)acrylate (A) has more than two functional groups (see paragraph 0034), i.e. tri-or more functional ionizing-radiation curable resin.  The polycarbonate (meth)acrylate of Saitou et al. is same as the tri-or more functional ionizing-radiation curable resin in the present invention (see paragraph 0071 of published application).  The multi-functional (meth)acrylate (B) can be urethane (meth)acrylate (see paragraph 0047).
The amount of polycarbonate (meth)acrylate (A) is 98 to 70 wt% and amount of the multi-functional (meth)acrylate (B) is 2 to 30 wt% (see paragraph 0032). According to present claim, the amount of bi-functional (meth)acrylate monomer is 1 to 29 wt% ( 1 = 1/101 x 100 and 29 = 40/140 x 100) and amount of tri- or more functional ionizing curable resin is 99 to 71 wt% (99 = 100/101 x 100 and 71 = 100/140 x 100). The amounts disclosed by Saitou et al. overlap with that presently claimed. Further, Saitou et al. disclose the surface protective layer contains an ultraviolet absorbent (see paragraph 0070). Saitou et al. disclose that the surface protective layer has a thickness of 1 to 1000 microns (see paragraph 0095) that overlaps with presently claimed thickness of hard coat layer and Takeuchi et al. thickness of hard coat layer. 
In light of motivation for using surface protective layer disclosed by Saitou et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use surface protective layer of Saitou et al. as the surface resin layer in Takeuchi et al. in view of Teijin Chemicals and Suga et al. in order to provide scratch resistance, weatherability and three-dimensional formability, and thereby arrive at the claimed invention.
Takeuchi et al. in view of Teijin Chemicals, Suga et al. and Saitou et al. do not disclose urethane (meth)acrylate is presently claimed bifunctional urethane (meth)acrylate and do not disclose its molecular weight. While Saitou et al. disclose the surface protective layer contains an ultraviolet absorbent, Takeuchi et al. in view of Teijin Chemicals, Suga et al. and Saitou et al. do not disclose amount of ultraviolet absorbent.
Tang et al. disclose hydroxyethyl methacrylate-modified isophorone diisocyanate prepared from hydroxyethyl methacrylate and isophorone diisocyanate (see Abstract). The hydroxyethyl methacrylate-modified isophorone diisocyanate is crosslinking monomer that improves glass transition temperature of a polymer and improves the scratch resistance of the polymer (see Abstract). The hydroxyethyl methacrylate-modified isophorone diisocyanate is bifunctional methacrylate monomer that is alicyclic urethane diacrylate given that it has two hydroxyethyl methacrylates bonded to isophorone diisocyanate by urethane bonding (HNCOO) (see paragraph 0006). The molecular formula of bifunctional methacrylate monomer is C24H38N2O8 (page 2, lines 1-2). Accordingly, molecular weight is 468, which overlaps with that presently claimed.
In light of motivation for using hydroxyethyl methacrylate-modified isophorone diisocyanate (i.e. bifunctional methacrylate monomer) disclosed by Tang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use hydroxyethyl methacrylate-modified isophorone diisocyanate of Tang et al. as urethane (meth)acrylate in Takeuchi et al. in view of Teijin Chemicals, Suga et al. and Saitou et al. in order to improve glass transition temperature and scratch resistance, and thereby arrive at the claimed invention. 
While Saitou et al. disclose the surface protective layer contains an ultraviolet absorbent, Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al. and Tang et al. do not disclose amount of ultraviolet absorbent.
Kobayashi et al. disclose a hard coat layer provided on a primer applied to a polycarbonate substrate (see paragraph 0010). The hard coast layer contains ultraviolet absorber in amount of 0.5 to 10 parts by mass based on 100 parts by of electron beam curable resin (see paragraph 0035). This amount of ultraviolet absorber provides weather resistance and suppresses bleed out of ultraviolet absorber (see paragraph 0035).
In light of motivation for using 0.5 to 10 parts by mass of an ultraviolet absorber based on 100 parts by of electron beam curable resin disclosed by Kobayashi et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 0.5 to 10 parts by mass of an ultraviolet absorber based on 100 parts by mass of ionizing-radiation curable resin in Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al. and Tang et al. in order to improve weather resistance and suppress bleed out of ultraviolet absorber, and thereby arrive at the claimed invention. 
Although Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. do not explicitly disclose that the surface protective layer is hard-coat layer, given that surface protective layer of Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. provides scratch resistance and given that the surface protective layer of Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. is identical to that presently claimed, it is obvious or inherent that the surface protective layer of Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. is the hard coat layer.
Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. do not disclose the laminate is an organic glass laminate. 
While there is no explicit disclosure that the laminate is an organic glass laminate as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an organic glass laminate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art laminate and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 21, Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. disclose the organic glass laminate as set forth above. Further, Saitou et al. disclose the primer layer prevents a crack, breaking and whitening on the surface protective layer (hard coat) (see paragraph 0108). Saitou et al. disclose surface-protective layer (hard coat) provides scratch resistance, weatherability and three –dimensional formability (see paragraphs 0102-0104).
Therefore, it would have been obvious to one of ordinary skill in the art to provide surface-protective layer Saitou et al. on the both sides of the organic glass base substrate of Takeuchi et al. in view of Teijin Chemicals, Suga et al., Saitou et al., Tang et al. and Kobayashi et al. in order to further improve scratch resistance, weatherability and three–dimensional formability and to provide primer layer of Saitou et al. on the both sides of the organic glass .

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787